Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21 is directed toward the new invention “An intravenous fluid bag formed of multiple plys of medical grade substrates…”

While originally filed claim 1, recites a fluid bag, the heater sensor is only required to be associated with a fluid bag. Claim 20 does not contain any of the limitations of claim 21. It is also not clear if IV, in claim 20 is intended to mean “intravenous”. The limitations of claim 21 are not found in the claims as originally filed and are considered to be a new invention.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 1-3, 5-20, as recited in the claims on 2/28/2022 are pending and the rejection from the Office Action filed 4/5/2022 remains standing. 



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of conductive and resistive layers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

It is noted that a conductive and a resistive layer is shown in the drawings. It is not clear if applicant is intending each one of these single layers together to comprise a plurality of layers, if there is a plurality of conductive layers and a plurality of resistive layers, or if there is a plurality of layers, with each layer being conductive and resistive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not describe the requirements for “a matched function ink set.”
It is not clear what is meant by this phrase as the only patent documents which contain the phrase are the submitted by the applicant/inventors. The specification does not provide for how the ink set is matched to a certain function. The specification does not provide any indication for how
it is determined if the chemical reactions negate the functionality of a given ink, as now claimed. How does one determine if the functionality of a given ink is negated, or how does one match the inks to preclude this, based on what is provided in the specification as originally filed?

Claim 1 describe “wherein the matched ink set is matched to preclude chemical reactions as between inks of the matched ink set, different curing methodologies as between the inks, and different manner of deposition as between the inks from any negating of functionality of a given ink and of the conformable substrate.” The specification does not provide any parameters for how it is determined if the functionality of a given ink has been negated. There is no indication as to what applicant considers to be a negation of the functionality. It is not clear how this limitation is to be determined.  

Claim 1 also uses the term “adherence” and adds “removal, peeling or pitting of the any other ink.” However, the specification as originally filed describes “each successive layer of ink must adhere in the proper manner”. It is not known what is considered to be proper adherence. The claim adds “removal, peeling or pitting” but these terms are not found in the specification as originally filed. It is acknowledged that applicant is allowed to be his or her own lexicographer. Given the amount of limitations that have been attempted to be inserted into the claim limitations which are not disclosed in the application as originally filed, this has not been properly accomplished. 

Claim 1 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without how the ink set is matched, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The specification does not describe the requirements for “a matched function ink set.” It is not clear what is meant by this phrase as the only patent documents which contain the phrase are the 4 submitted by the applicant/inventors. The specification does not provide for how the ink set is matched to a certain function. It is not argued that applicant has not defined what is meant by the phrase “matched function ink set”. The issue is the specification does not provide any indication for how it is determined if the chemical reactions negate the functionality of a given ink, as now claimed. How does one determine if the functionality of a given ink is negated, or how does one match the inks to preclude this, based on what is provided in the specification as originally filed?
Claim 1 describe “wherein the matched ink set is matched to preclude chemical reactions as between inks of the matched ink set, different curing methodologies as between the inks, and different manner of deposition as between the inks from any negating of functionality of a given ink and of the conformable substrate.” The specification does not provide any parameters for how it is determined if the functionality of a given ink has been negated. There is no indication as to what applicant considers to be a negation of the functionality. It is not clear how this limitation is to be determined.
It is acknowledged that applicant is allowed to be his or her own lexicographer. Given the amount of limitations that have been attempted to be inserted into the claim limitations which are not disclosed in the application as originally filed, this has not been properly accomplished.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms or phrases “not negate an ink function”, “negating of the ink function“, “removal, peeling or pitting of” are not found in the disclosure as originally filed. 
It should be noted, the term “negate” (negating) was attempted to be added to the claim limitations in the claims filed on 6/22/2021 and a 112(a) rejection for failing to comply with the written description requirement was made. Applicant has not attempted to argue against this rejection, or provide a location where this limitation may be found.

The phrase “including a chemical reaction with an interfering by the printing or curing method” is not found in the specification as originally filed. The only instances of interfering or interference are concerning electrical interference. 

Therefore, the specification does not provide support for, “the matched ink set is matched to properties otherwise available in subtractive processes, including that each additional ink included within the matched function ink set, or a printing or curing method of the each additional ink, not negate an ink function of any other ink within the matched function ink set, the ink function of the any other ink including at least one of conduction, resistance, insulation, and adherence to the substrate or to another of the any other ink, the negating of the ink function including a chemical reaction with, an interfering by the printing or curing method with, or a removal, peeling, or pitting of, the any other ink.”

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 recite “a matched function ink set.” It is not clear what is included in this limitation or how the ink set is matched. The specification does not provide any parameters for how the ink set is selected. It is understood that applicant is acting as his own lexicographer however, the parameters for determining the limitations of the claim are not provided. While it is acknowledged that the specification broadly discloses what is considered a matched function ink set, the claims do not. This phrase requires significant limitations from the specification to be read into the claims. Even if the phrase is defined in the specification, the explanation of the term in the specification requires limitations to be read into the claims.

Claim 1 describe “the matched ink set is matched to preclude chemical reactions as between inks of the matched ink set, different curing methodologies as between the inks, and different manner of deposition as between the inks from any negating of functionality of a given ink and of the conformable substrate.” The specification does not provide any parameters for how determining if functionality is negated via matching. It is not clear what the limitations of “preclude detrimental interactions” are. It is not clear what is considered a negation of functionality, as this is not contained in the specification as originally filed or how the ink is matched to preclude them. 

The factors to match include: compatibility between a substrate and receptivity of the substrate to the ink. Factors to be considered in compatibility include: conductivity of the substrate; fineness, pitch, density, consistency of the printed ink and printing type. Several levels of compatibility and matching must be used to determine an appropriate matched function ink set. All of these factors, none of which are included in the limitations of the claim, must be relied upon for selecting a matched ink set and determining if a detrimental interaction is occurring without providing and parameters, ranges or data in order for a person having ordinary skill in the art to determine if a match is acceptable and would meet the limitations of applicants claim. Again, there is no indication to what is considered an “undesired chemical interaction.” At what point would the detrimental interaction diminish the function of another ink or substrate? At what point would any of the functionality be negated based on chemical reactions as between inks of the matched ink set, different curing methodologies as between the inks, and different manner of deposition? This is not clear from the claims or the specification. 

It is not clear how one would determine if a chemical reaction would negate any functionality of a given ink and be in line with what applicant considers to be any negation of functionality. The term functionality is a term of degree and is open to wide interpretation. It is possible a chemical reaction between inks would negate functionality but the baseline of functionality is not clearly defined. 

Considering the definition of negate is: make ineffective, there is no methodology, equation or parameters for determining when functionality is considered to be ineffective in terms of the claims. 

It is acknowledged that applicant is allowed to be his or her own lexicographer. Given the amount of limitations that have been attempted to be inserted into the claim limitations which are not disclosed in the application as originally filed and the amount of explanation required using limitations not in the specification as originally filed, this has not been properly accomplished.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-12, 16-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al (US 2008/0083721) in view of Haas et al (US 2006/0060576), Straley (US 2009/0047008) and Spencer (US 4,665,304).

Kaiserman discloses regarding claims 1, 11-12 and 20, a flexible heater for embedding in a wearable as shown in Figs 1-4, comprising a conformable substrate (See Paragraph [0170]), a printed ink formed on the substrate 56 having a conductive layer 64 (See Paragraph [0075]), with the conductive ink comprising the resistive layer forming heating elements 40a (See Fig 5), and a dielectric layer 48 (See Paragraphs [0051], [0083], [0084]). The ink does not having a detrimental interactions between the layers. As the inks and substrate in Kaisermann are consistent with the inks and substrates in claims 3 and 5, the ink is considered to be matched to preclude chemical reactions as between inks of the matched ink set, different curing methodologies as between the inks, and different manner of deposition as between the inks from any negating of functionality of a given ink and of the conformable substrate. Therefore it would have been obvious to have the printed inks be a matched function ink set as they meet the limitations set out in claims 2-3 and 5, as well as the specification, for being what applicant considers to be a matched ink set being matched to properties otherwise available in subtractive processes, including that each additional ink included within the matched function ink set, or a printing or curing method of the each additional ink, not negate an ink function of any other ink within the matched function ink set, the ink function of the any other ink including at least one of conduction, resistance, insulation, and adherence to the substrate or to another of the any other ink, the negating of the ink function including a chemical reaction with, an interfering by the printing or curing method with, or a removal, peeling, or pitting of, the any other ink

The inks and substrate in the dependent claims are also listed in the specification. As these inks and substrates, do not negate functions or produce detrimental interactions, applicant has provided the inks and substrates which meet the limitations of the claims. As Kaiserman discloses the use of an ink and a substrate provided in applicant’s specification, Kaiserman would not need to teach the methodology as applicant has already stated the inks and substrate, as disclosed in Kaiserman, meet the requirements of the methodology.

Kaiserman fails to disclose the substrate on a ply of a fluid bag and the temperature sensor sensing the temperature of the fluid. Haas discloses a printed ink heating element 12 being disposed on a bag or a beverage carrier which includes a fluid bag. (See Fig 2 and Claim 22) It would have been obvious to adapt Kaiserman to provide the heater being disposed on a fluid bag as Hass shows this is an obvious variant of an intended use for a printed ink heater. Kaiserman and Haas disclose a temperature sensor. Straley discloses a heating element having a temperature sensor for sensing the temperature of the heated fluid. (See Paragraph [0043]) It would have been obvious to adapt Kaiserman in view of Straley to provide sensing the temperature of the fluid for controlling the heating element based on the temperature of the fluid. Kaiserman fails to disclose the plurality of conductive and resistive layers, printed on both top and bottom. However, Spencer discloses a plurality of conductive layers, which would have a resistance, printed on both sides of a substrate layer. (See Column 2, Line 60 -  Column 3, Line 29) It would have been obvious to adapt Kaiserman in view of Spencer to provide the plurality of layers for increasing the heating density. 

Claim 3 requires the substrate comprise “one” selected from the group of PET... Kaisermen discloses the substrate is PET film. (See Paragraph [0166]) Claim 5 requires the matched ink set to include one ink, consisting of silver. Kaisermen discloses the printed ink is silver. (See Paragraph [0069]). As PET and silver are one of the claimed limitations for the substrate and ink, Kaiserman must disclose a substrate and matched ink set which has been matched to preclude detrimental interactions. Regarding claims 2 and 3, the substrate is a PET film. (See Paragraph [0166]) Regarding claim 5, the printed ink is silver. (See Paragraph [0069]) Regarding claims 6-7, the ink withstands water or moisture via a waterproof material and a resin. (See Paragraphs [0095], [0097]) Fig 29 shows a driver circuit which is associated with the conductive layer via terminals 72. Regarding claim 12, a controller 98 provides power to the heating elements, monitors a parameter associated with the heating elements and controls the amount of heat applied. (See Paragraph [0087]) Regarding claim 16-17, the power source is a rechargeable battery. (See Paragraph [0049]) Regarding claims 18-19, Figs 5 and 6 show the substrate being designed to prevent shorts between the heating elements. (See Paragraph [0130]) 

Claims 8, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al (US 2008/0083721) in view of Haas et al (US 2006/0060576) and Straley (US 2009/0047008), Hass et al (US 2005/0007406).

The teachings of Kaiserman have been discussed above. Kaiserman fails to disclose the wireless receiver and the Bluetooth or WiFi connection. Haas discloses a thermal warming device which is insertable into a piece of clothing or wearable and comprises a wireless receiver having a Bluetooth connection. (See Paragraphs [0033] and [0037]) It would have been obvious to adapt Kaiserman in view of Haas ‘406 to provide the wireless receiver for remotely controlling the heating device from a distance. Kaiserman fails to disclose the laminated pouch. Haas discloses the thermal ink heating element being encapsulated in a pouch. (See Paragraph [0066])It would have been obvious to adapt Kaiserman in view of Haas ‘406 to provide the pouch for securing the heating device in the wearable or blanket. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al (US 2008/0083721) in view of Haas et al (US 2006/0060576), Straley (US 2009/0047008) and White et al (US 2014/0109667).

The teachings of Kaiserman have been discussed above. Kaiserman fails to disclose the capacitive strips for sensing a level of fluid. White discloses a plurality of capacitive strips 902 located in a fluid holding device. (See Paragraph [0124]) It would have been obvious to adapt Kaiserman in view of White to provide the fluid sensing device for determining the fluid level and/or the fluid flow. 

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al (US 2008/0083721) in view of Haas et al (US 2006/0060576) and Straley (US 2009/0047008), Hass et al (US 2005/0007406) and LONGINOTTI-BUITONI (US 2015/0250420).

The teachings of Kaiserman have been discussed above. Kaiserman fails to disclose the mobile app. LONGINOTTI-BUITONI disclose a wearable having a printed conductive ink on the garment. (See Paragraph [0014]) The device is controllable via a mobile app. (See Paragraphs [0005], [0125]). It would have been obvious to adapt Kaiserman in view of Longinotti-Buitoni to provide the mobile app for controlling or connecting to the wearable via a mobile or smart phone.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/26/2022